Title: To James Madison from Charles Peale Polk, 14 May 1801 (Abstract)
From: Polk, Charles Peale
To: Madison, James


14 May 1801, Frederick Town, Maryland. Acknowledges JM’s letter of 19 Apr., in which he promised to serve the interests of Polk’s family “if an Opportunity should Offer of its being in any degree subservient to the Public good.” Conveys his “most grateful Acknowledgments for your prompt attention to my Letter, Amidst your many important Engagements.”
 

   
   RC (DLC). 2 pp.


